DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 10, and 20 the following limitations can be performed as a mental process by a human being, in terms of a human being performing
a […] method for providing contextual information regarding available game activities, the method comprising:
maintaining […] a list of activities associated with at least one [game]; 
receiving […] information […] associated with an availability of an activity to a user […]; 
[…]
determining, based on the information, […] contextual information for an available activity; and 
generating [a display] having the contextual information associated with one or more of the available activities.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an “application”, a “user interface”, “transmitting a boot parameter”, a “processor”, a “memory”, a “program executable”, a “client”, a “server”, a software “platform”, a uniform data platform with a uniform data model, a uniform data system SDK  using a UDS data model, and/or a “non-transitory computer readable storage medium”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an “application”, a “user interface”, “transmitting a boot parameter”, a “processor”, a “memory”, a “program executable”, a “client”, a “server”, a software “platform”, a uniform data platform with a uniform data model a uniform data system SDK using a UDS data model, and/or a “non-transitory computer readable storage medium”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification as well as, e.g., paragraph 16 in regard to “transmitting a boot parameter”.  See, e.g., p29 regarding employing a uniform data system SDK using a UDS data model.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20170259177 A1 by Aghdaie et al (“Electronic Arts”), in view of PGPUB US 20140278686 A1 by Mullings (“Mullings”), in view of PGPUB US 20210213353 A1 by Berg et al (“Berg”).
As per claim 1, Electronic Arts discloses a computer-implemented method for providing contextual information regarding available game activities, the method comprising: maintaining a list at activities associated with at least one application (para (0031] users may be grouped with other users who have similar preferences into clusters. The users may be grouped based on user behavior with respect to challenges or obstacles presented in the video game. Each of the groups or clusters of users may be associated with difficulty preferences or settings for one or more video games. Using this information, one or more aspects of the video game can be dynamically adjusted to present a user of the video game with a particular difficulty level that is most likely to engage the user, para [0065] the prediction models 160 are applied at different times during the game and/or at different stages in the game., para [0115] adjusting the configuration values may modify the state of the video game 112 and/or number of features associated with the video game 1 12, For example, adjusting the configuration Electronic Arts fails to disclose generating a user interface having contextual information associated with one or more of the available activities, the contextual information including the estimated playtime. However, Mullings in an analogous art discloses generating a user interface having contextual information Electronic Arts with the automatic task time estimation of Mullings as this would allow for users to receive notification of the time and difficulty of video games and video game events (para [0029], [0058]. [0061], [0090], [0093]),

As per claim 1, in regard to the claimed limitations of a “uniform data platform with a uniform data model” these are not specifically defined in the Applicant’s specification and nor are they terms of art.  The BRI of these limitations includes employing a server (“uniform data platform”) that in turn employs a data model (“data model”) in terms of it employs a transfer protocol to/from a client device.  Electronic Arts teaches employing a server to receive game data at, e.g., p148 from a user computing device (“game client’).  To the extent that this prior art may not also specifically teach employing a uniform data model, however, in an analogous reference, Berg teaches servers employing a uniform data protocol/model with a server in regard to game data (see, e.g., p22);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have incorporated the teaching of Berg into the method otherwise taught by Electronic Arts by employing a uniform data protocol for the storing/retrieval of game data in order to increase the flexibility of the system.
Furthermore, in regard to Applicant’s additionally claimed limitations of “allowing the at least one application and available remote networked services assess…platform,” these have been interpreted as functional limitations because they do not claim any particular structure.  And the server employing a uniform data protocol as taught by the combination of Electronic Arts and Berg would be capable of providing this claimed function to the extent that such a server would be, e.g., capable of storing and retrieving game data.

As per claim 2, Electronic Arts further discloses wherein the determining the estimated playtime for an available activity is based on one or more of statistical information from the completion time of other users, completion time of the user for other activities, user character statistics, user self-identification, and a developer-estimated playtime (para [0029], [0032], [0048], [0057]-[0058]).
As per claim 3, Electronic Arts further discloses wherein the user interface includes unified activity modules, each unified activity module having the contextual information corresponding to one of the one or more available activities (para [0029]-[0030], [0032], [0035], [00401-[0041]).
As per claim 4, Electronic Arts further discloses wherein further comprising determining the one or more of the available activities based on one or more of a proximity to a virtual location of a character of the user, progression towards completion, friend completion, friend activity availability status, friend challenge the estimated playtime, and a duration in which the activity is available (para (0039]-[40], [0065], [0115]).
As per claim 5, Electronic Arts
As per claim 6, Electronic Arts further discloses wherein the contextual information further including an activity description, a location, one or more rewards, and a progress (para [0028], [0071], [0085], [0138]).
As per claim 7, Electronic Arts further discloses further comprising updating the list of activities and the estimated playtime tor each available activity in real time (para [0041], [0076], [0090], [0115]-[0116]).
As per claim 8, Eiectronic Arts further discloses wherein the information received from the client further includes, for an in-progress activity, one or more of a start time, an end time, a player roster, context information, outcome information, and a progress amount (para [0090]-[0091], [01233, [0125], [0158]).
As per claim 9, Electronic Arts further discloses further comprising, in response to user selection of an activity, transmitting a boot parameter configured to launch the application associated with the activity (para [0108]-[0110], [0115], [0128]),

As per claim 10, see rejection of Claim 1.
As per claim 11, Electronic Arts further discloses wherein the determining the estimated playtime for an available activity is based on one or more of statistical information from the completion time of other users, completion time of the user for other activities, user character statistics, user self-identification, and a developer-estimated playtime (para |0Q29[, [0032], [0048], [0057]-(0058)).
As per claim 12, Electronic Arts further discloses wherein the user interface includes unified activity modules, each unified activity module having the contextual information corresponding to one of the one or more available activities (para [0029]-[0030], [0032], [0035], [0041]}.
As per claim 13, Electronic Arts further discloses wherein the program is further executable to transmit the generated user interface to a second client (para [0040]-[0041]. [0087], [0090]).
As per claim 14, Electronic Arts further discloses wherein the program is further executable to determine the one or more of the available activities based on one or more of a proximity to a virtual location of a character of the user, progression towards completion, friend completion, friend activity availability status, friend challenge, the estimated playtime, and a duration in which the activity is available (para [0039]-0040 [0052], [0065], [0115]).

As per claim 15, Electronic Arts further discloses wherein the unified activity modules are arranged in a first order, the first order based on one or more of a proximity to a virtual location of a character of the user, progression towards completion, friend completion, friend activity availability status, friend challenge, the estimated playtime, and a duration in which the activity is available (para [0039]-[0040], [0097].
As per claim 16, Electronic Arts further discloses the contextual information further including an activity description, a location, one or more rewards, and a progress (pars [0028], [0071], [0085], [0138]).
As per claim 17, Electronic Arts further discloses wherein the program is further executable to update the list of activities and the estimated playtime for each available activity in real time (para [0041], [0076], [0090], [0115)-(0116]).
As per claim 18, Electronic Arts further discloses wherein the information received from the client further includes, for an in-progress activity, one or more of a start time, an end time, a player roster, context information, outcome information, and a progress amount (para [0090]-[0091], [0123], [0125], [0158]).
As per claim 19, Electronic Arts further discloses wherein the program is further executable to, in response to user selection of an activity, transmit a boot parameter configured to launch the application associated with the activity (para [0108]-[0110], [0115], [0128]).

As per claim 20, see rejection of Claim 1.


Response to Arguments
	Applicant argues on pages 9-10 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    230
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    123
    730
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive because all of the elements identified by the Applicant here are not identified as part of the abstract idea but, instead are identified as elements claimed in addition to that abstract idea.  And to the extent that these elements are claimed in addition to the abstract idea Applicant does not claim “significantly more” than the abstract idea itself.  Applicant claims employing a “uniform data platform with a uniform data model”, however, the disclosure in Applicant’s specification in this regard accounts to one sentence in one paragraph in terms of “[t]he UDS data model assigns contextual information to a portion of information in a unified way across games” (p29)


    PNG
    media_image3.png
    144
    302
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    130
    313
    media_image4.png
    Greyscale

Applicant’s limited disclosure here in terms of how to make and/or use its “uniform data platform with a uniform data model” could, then, not be enabling were it not already generic, well-known, and conventional and, thereby, does not claim significantly more than the abstract idea itself.  In other words, a person of ordinary skill in the art would not be able to program a computer to perform the function claimed by the Applicant based on the limited disclosure Applicant makes in the specification so in order to be enabling such a function must already be well-known in the art.



    PNG
    media_image5.png
    274
    718
    media_image5.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant does not claim any improvement to employing a “uniform data platform with a uniform data model” but, instead, generally links the use of its abstract idea to this particular technological environment or field of use.  Applicant merely relies on this claimed feature to provide data regarding the availability of an activity to a user.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715